MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 3 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on August 23, 2017, the cause upon appeal to
revise or reverse your judgment between

City of San Antonio, Appellant

V.

Britnee Amber Reyes and Stephanie Aguirre, Appellee

No. 04-16-00748-CV and Tr. Ct. No. 2015CV05655

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
denying the City’s plea to the jurisdiction is REVERSED. Judgment is
RENDERED dismissing this cause for lack of jurisdiction.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on November 1, 2017.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-16-00748-CV

                                       City of San Antonio

                                                     v.

                           Britnee Amber Reyes and Stephanie Aguirre

          (NO. 2015CV05655 IN COUNTY COURT AT LAW NO. 3 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          N/A
STATEWIDE EFILING FEE              $30.00   E-PAID          BARBARA WAGNER
FILING                            $100.00   E-PAID          BARBARA WAGNER
INDIGENT                           $25.00   E-PAID          BARBARA WAGNER
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          BARBARA WAGNER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this November 1, 2017.

                                                          KEITH E. HOTTLE, CLERK

                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853